Citation Nr: 1724267	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-15 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for migraine headaches, claimed as secondary to a cervical spine disability or service-connected adjustment disorder with depressed mood.

3.  Entitlement to an increased evaluation for adjustment disorder with depressed mood, currently evaluated as 50 percent disabling.

4.  The propriety of severance of service connection for residuals of a lumbar spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to August 2001 and from October 2003 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010, January 2013, and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction was eventually transferred to Little Rock, Arkansas.  

The Veteran testified before a decision review officer (DRO) in April 2013 and a copy of that transcript is of record.  

In a May 2016 decision, the Board granted service connection for a breast reduction and surgical scars and remanded the issues noted on the title page for a Board hearing.  

In October 2016 the Veteran testified at a Board videoconference hearing and a copy of that transcript is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial agency of jurisdiction review.  See 38 C.F.R. § 20.1304 (c) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated March 2004 to December 2015.  


FINDINGS OF FACT

1.  The Veteran's cervical spine disability clearly and unmistakably existed prior to the Veteran's second period of active service from October 2003 to January 2004.  

2.  It is not clearly and unmistakably shown that the Veteran's preexisting cervical spine disability was not aggravated beyond its natural progression during her second period of active service.

3.  The Veteran experiences migraine headaches secondary to her cervical spine disability.  

4.  The July 2004 grant of service connection for residuals of a lumbar spine injury was not clearly erroneous.  

5.  For the entire appeal period, the Veteran's adjustment disorder results in occupational and social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a cervical spine disability are met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).

2.  The criteria for a grant of service connection for migraine headaches secondary to a cervical spine disability are met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. § 3.310 (2016).

3.  The criteria for the severance of the award for service connection for residuals of a lumbar spine injury have not been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.105 (c) - (d), 3.303 (2016).

4.  The criteria for a rating in excess of 50 percent for adjustment disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9440 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b). 

In light of the Board's favorable decision to grant service connection for a cervical spine disability and restore service connection for a low back disability, no discussion of the VA's duties to notify and assist are necessary for these issues.  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice-that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, these notice requirements were accomplished in a June 2010 letter.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.

The Veteran was afforded VA examinations in July 2010, November 2014 and July 2016.  The Board finds that the VA examinations are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's adjustment disorder in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, the Veteran has not alleged any material change in her adjustment disorder since her most recent VA examination.

As previously noted, the Veteran was provided an opportunity to set forth her contentions during an October 2013 DRO hearing and a hearing before the undersigned in October 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearings.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also finds that that the RO has substantially complied with the May 2016 remand directives which included affording the Veteran a Board hearing.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




Service Connection and Severance of Service Connection

Factual Background 

For the sake of judicial economy and in order to avoid redundancy the Board will discuss the factual background for the Veteran's cervical spine disability and low back disability together.  

The Veteran was involved in a motor vehicle accident in June 2003.  

A July 2003 private treatment record shows that the Veteran reported pain in the thoracic spine.  

An August 2003 private treatment record shows that the Veteran reported tightness in the neck and shoulder.  

Another August 2003 private treatment record shows that the Veteran reported mid back pain.  

A September 2003 private treatment record shows that the Veteran reported continued shoulder tenderness with low back pain and neck stiffness.  

A September 2003 private treatment record from a Dr. D shows that the Veteran was treated for complaints of neck and shoulder pain that resulted from a motor vehicle accident on June [REDACTED], 2003.  It was noted that she had some continued intermittent neck and shoulder pain.  The pain seemed to be increased with prolonged typing, mowing the yard or when she had to do a lot of lifting.  The physician noted that the Veteran probably would benefit from a focus on rehabilitation and a moving away from passive care.  Dr. D noted that it would probably be best that the Veteran be restricted from heavy lifting activities.  Dr. D noted that this has probably resulted in aggravation of her complaint and prolongation of her symptoms.  The Veteran was prescribed an intensive rehabilitation program working with an exercise physiologist and deep tissue massages.  It was also recommended that the Veteran avoid any heavy lifting exercises over the next three weeks.  

Another September 2003 private treatment record from Dr. D noted that the Veteran had neck and shoulder pain secondary to a MVA.  It was noted that this condition was temporary and would last six to eight months from the date of the accident.  It was noted that the Veteran would have some limitations in pushups and sit ups.  

An October 3, 2009, service treatment record shows that the Veteran was noted as having neck and shoulder pain from an MVA.  It was noted that the Veteran was undergoing therapy and the condition was expected to be temporary according to current notes.  It was noted that the Veteran reported that she was unsure if she could do all of the activities.  It was noted that a physician's evaluation regarding limitations and prognosis and expected recovery time was needed.  

An October 9, 2003, physical profile shows that the Veteran was placed on physical profile for neck pain due to an MVA.  It was noted that the Veteran was undergoing physical therapy for neck injury and the therapy was expected to last six months from the start of accident.  It was noted that the condition was expected to be temporary.  

An October 11, 2003, service treatment record shows that the Veteran was complaining of neck pain after an MVA.  It was noted that the Veteran had a temporary profile.  It was noted that there were no civilian records associated with the Veteran's file.  It was also noted that the problem should be corrected prior to deployment and if not to continue treatment.

The Veteran entered her second period of active duty on October 12, 2003.  There is no enlistment report of medical examination for this period.  

An October 13, 2003, statement from Dr. D noted the Veteran's lifting limits and concluded that the Veteran was note currently deployable.  

An October 16, 2003, service treatment record shows that the Veteran's civilian records were received and the Veteran needed, in relevant part, an orthopedic consult at Fort Hood.  

An October 22, 2003, service treatment record shows that the Veteran was noted as taken pain medication for her neck and back.  It was noted that she was involved in an MVA on June [REDACTED], 2003.  

An October 24, 2003, pre-deployment health questionnaire shows that the Veteran reported that she was going to physical therapy for injuries from an MVA in June 2003.  It was noted that the Veteran was non-deployable due to gynecological and urological problems.  

An October 24, 2003, service treatment record shows that the Veteran was scheduled for an orthopedic consult for neck and shoulder pain.  

An October 27, 2003, personnel record shows that the Veteran was noted as non-deployable due to kidney problems and endometriosis.  Removal from active duty due to temporary medical conditions which prevent soldier from performing military duties and undergoing vigorous training under current time constraint was recommended.  

A November 10, 2003, service treatment record shows that the Veteran was treated for low back pain secondary to a June 2003 VA.  It was noted that the Veteran was still under civilian treatment.  

A November 18, 2003, service treatment record shows that the Veteran was seen for review of rehab.  It was noted that the Veteran was in an MVA in June 2003 and initiated care in July 2003 for neck, shoulder and upper back.  It was noted that the civilian practitioner prescribed exercises and deep tissue massages.  The Veteran reported that she was no different than when she first started and noted pain exacerbation.  Mild low back pain was also noted.  The Veteran was diagnosed with recurrent neck and back pain since the MVA.  It was noted that the Veteran had poor posture that was aggravating the back.  The Veteran was prescribed exercise, water therapy and pain medication.  The Veteran was instructed to follow-up in two weeks.  

A November 24, 2003, service treatment record shows that the Veteran was treated for low back pain following an MVA in 2003.  

Another November 24, 2003, service treatment individual sick slip shows that the Veteran was treated for shoulder and lower back pain.  
Another November 24, 2003, service treatment record shows that the Veteran was treated for generalized body pain.  The Veteran reported that deployment took her out of routine physical therapy and medical care.  The Veteran reported that military duty was slowing her recovery.  The Veteran was diagnosed with general pain post MVA.  The Veteran was placed on a physical profile of light duty.  

A November 2003 private treatment record shows that the Veteran was treated for complaints of low back pain and neck and shoulder pain.  It was noted that she had been unable to attend treatment due to being deployed by her military unit to Fort Hood, Texas.  It was noted that her prior treatments were primarily directed to the neck and shoulder region.  It was noted that she would occasionally mention low back pain, though this was not a primary complaint on her initial visit relative to the motor vehicle accident.  It was noted that she reported neck and shoulder pain that was intermittent but overall improved.  It was noted that she primarily had pain by the left shoulder blade.

A December 2, 2003, service treatment record shows that the Veteran was seen for a follow-up for her neck.  The Veteran also reported that her back was "killing her".  The Veteran reported that she had been too busy to do her neck exercises because she was working in supply instead of just sitting in a room.  It was noted that there was some relief with Thermacare.  

A December 17, 2003, service treatment record shows that the Veteran was treated for chronic cervical pain.  

A January 2004 private treatment records shows that the Veteran was seen for pain in the left shoulder and left low back.  The Veteran reported that she participated in some treatment at Fort Hood to include water aerobics and exercise instruction.  The examiner noted the June 2003 accident and that since then the Veteran's pain complaints had improved.  It was noted that her range of motion had increased.  The doctor noted that the Veteran had probably reached maximum medical improvement.  The doctor noted that it was doubtful that any additional care would really alter the current natural course of the problem.  He noted that it was his opinion that she would do best with continuance of exercise program and performance of her usual daily activities.  He noted that probably over time the residual complaints will gradually resolve.  He also noted that in some people following sprain/strain type injuries intermittent pain in these regions does have the potential to occur.  

The Veteran was afforded a VA back examination in June 2004.  It was noted that the Veteran injured the lower back in June 2003 when she was struck on the driver's side while operating a motor vehicle.  It was noted that she did not sustain a fracture and was treated with physical therapy and medication until December 2003 without relief.  She was then treated with water therapy at Fort Hood and stated "that really did not help either."  It was noted that she now complains of intermittent low back pain and spasm.  The examiner diagnosed residuals of a lumbar spine injury and muscle spasms alleged not found.  An X-ray revealed a normal lumbar spine.  

The Veteran was afforded a VA neck examination in October 2011.  The examiner diagnosed a cervical strain.  The examiner noted that the Veteran had paraspinal muscle pain and cervical strain since MVA in 2003.  The examiner concluded that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran had an MVA in 2003 leading to cervical spine pain and it is consistent with the pain she is having today so they are likely related.  

The Veteran was afforded a VA neck examination in June 2012.  The examiner diagnosed cervical strain.  The Veteran reported that she was in a MVA in June 2003 and was diagnosed with cervical strain.  She reported that she was subsequently deployed in October 2003.  The examiner concluded that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner explained that it appeared the neck condition became aggravated in the prior couple of years which would not be directly related to her military service in 2004. 

The Veteran was afforded a VA back examination in June 2012.  The examiner diagnosed lumbar strain.  The Veteran reported that she was in an MVA in June 2003 and was diagnosed with cervical strain.  The Veteran reported that she was subsequently deployed in October 2003.  The Veteran reported that she was still in the process of her physical therapy/rehab.  The Veteran reported that there was no injury during deployment.  The Veteran reported that she had a two month delay in resuming therapy.  The Veteran reported that she continues to have pain and numbness down the left lower extremity.  The examiner concluded that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner explained that her low back condition did not appear to be worsened by her military service but rather continued along its same course.

The Veteran was afforded a VA neck examination in October 2012.  The examiner concluded that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner noted that he concurred with the previous opinion that the neck condition became aggravated in the prior couple of years, unrelated to military service in 2004. 

In a September 2012 opinion, a private chiropractor noted review of the Veteran's medical records and DD-214.  The chiropractor noted that private treatment records show that the Veteran sought treatment primarily for neck and shoulder pain following a motor vehicle accident in June 2003 which was subsequently diagnosed as an acute cervical strain/sprain secondary to motor vehicle accident.  The chiropractor noted that the treatment plan included an intensive rehabilitation program working with an exercise physiologist, deep tissue massage, ultrasound and manual therapy.  It was noted the physician at that time also recommended avoidance of any heavy lifting activities over the course of her treatment to assess her response to treatment and determine if her symptoms could be stabilized with improved strength and endurance of the shoulder girdle and cervical spine musculature.  The chiropractor noted that due to impending deployment, an assessment was conducted which showed the Veteran's limitations were such that he determined that the Veteran was not deployable at that time.  

The chiropractor noted that the Veteran's DD-214 shows that she entered into service on October 12, 2003.  The chiropractor noted that a profile was eventually issued for neck pain "only," which was expected to last six months from the date of accident.  She was also restricted from performing extraneous physical activities.  It was noted that her service records show she was seen in November 2003 for left shoulder pain and abdominal pain secondary to motor vehicle accident in June 2003 while noting she was still under civilian care.  The chiropractor noted that low back pain was also mentioned.  The chiropractor noted that of great importance was the fact he was unable to locate service records showing the Veteran was afforded the intensive rehabilitation program or any rehabilitative program of any kind as recommended by her treating physician during her tenure of active duty with the exception of the one therapeutic session she was afforded based on a single annotation in her service records.  The chiropractor noted that immediately following her discharge in January 2004, the private treatment records show she continued to seek treatment for neck/shoulder pain in January 2004 with recommendation for therapy.  It was noted that as of December 2004, the neck pain with headaches and shoulder pain had continued.

The chiropractor concluded that based on his review and analysis of the Veteran's civilian, service and VA treatment records the Veteran's initial injury following the motor vehicle accident in, June 2003 was most likely an acute cervical strain/sprain with acute headaches and referred shoulder pain, or an acute whiplash injury, based on the description of clinical findings shown in her medical records.  The chiropractor referenced The National Institute of Neurological Disorder and Stroke and the National Institute of Health and MD Guidelines medical disability guidelines.  The chiropractor also noted that the Veteran stated that prior to her military profile being issued; she reinjured her neck on several occasions because she was required to perform her prescribed military duties, to include physical activities and lifting requirements.  The chiropractor concluded that from a medical standpoint, the Veteran's acute neck injury was most likely aggravated beyond the natural progression of the injury based on a history of re-injury/overuse during active duty service in addition to her treating physician, which was obviously disregarded by the military because there is definitive evidence of her being deployed, who deemed her un-deployable.  

The chiropractor further concluded that the lack of rehabilitative therapy and the initial requirement to perform military activities, until such time as a profile was issued, resulted in her problem becoming chronic in nature from an anatomical or structural perspective.  The chiropractor noted that this is distinctly separate from the mere increase/decrease in intensity of symptoms or flare-ups, i.e., progressed into a chronic cervical strain/sprain, which is at least as likely as not shown based on a continuation of problems during and immediately following her discharge as evidenced by treatment records dated January 2004.  The chiropractor noted that it is a well-known fact that prolonged overuse or re-injury significantly increases the prevalence or opportunity for an acute type injury to become chronic in nature, which reasonably explains the evolution of the Veteran's neck injury.  The chiropractor referenced The National Institute of Neurological Disorder and Stroke, National Institute of Health and MD Guidelines (medical disability guidelines).  

The chiropractor also concluded that the Veteran most likely incurred a lumbar strain/sprain during military service because there is a lack of documentation showing the Veteran's initial injury following the June 2003 motor vehicle accident involved the lumbar spine and her service treatment records clearly show she was experiencing back problems during and following military service based on confirmation of diagnosis of lumbar spine injury with lumbosacral strain/sprain and disc bulge at L4-5.  

The chiropractor also noted that in spite of VA documentation showing her lumbar spine injury occurred secondary to the June 2003 motor vehicle accident, this is highly debatable and emphatically not shown based on his review of her civilian medical records.  The chiropractor stated that from a hypothetical or what if perspective, if the back was injured during the June 2003 accident, it is most likely that there was a delayed onset of the lumbar strain/sprain following the motor vehicle accident which first manifested during her active duty training.  

The chiropractor also stated that he believed that the disc bulge and arthritis of the lumbar spine is most likely a normal progression of the chronic lumbar sprain because it is a medically accepted principle that strain/sprains may evolve into degenerative processes.  The chiropractor explained that injuries that alter joint mechanics increase the stress on articular surfaces and evidence shows that injuries that are not treated properly by restoring the biomechanics tend to develop arthritic changes in later years because injury can have an adverse effect on joints, tendons, and the structures that they are associated with like muscles, and left untreated can lose their elasticity and sheer ability which will cause pain, but later develop into arthritis.  The chiropractor noted that since the Veteran's military duties required repetitive stress to these areas, arthritis is likely to continue progressing because the imbalance in joint mechanics which was a result of the injury in the motor vehicle accident.  

The chiropractor also noted that he reviewed the VA examination dated June 2012, and found that the rationale provided to be incomplete.  The chiropractor noted that the examining physician stated the Veteran's pre-existing neck condition did not worsen by military service, but rather continued along the same course.  The chiropractor noted that the opinion is vague and lacks any discussion of sound medical principles which address the difference between an acute and chronic injury from an anatomical perspective; nor did it address the fact as to whether it is at least as likely as not feasible for her condition to be aggravated beyond its natural progression because of the breach in medical care, failure to provide rehabilitative care or any medical care, caused by the military's blatant disregard for her treating physician's determination that she was un-deployable due to notable physical and lifting restrictions.

The chiropractor noted that the Veteran stated she had previously provided medical references from MayoClinic.com, Laser Spine Institute, and Cedar Sinai for consideration.  The physician noted that all of them are reputable medical resources and sufficient to support all of the above medical conclusions and/or opinions because they are consistent with the sound medical principles used in the medical community.  

The Veteran was afforded a VA examination in October 2012.  The examiner concluded that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner explained that the Veteran's lower back condition did not appear to be worsened by her military service but rather continued along its same course.

In a September 2013 opinion, the private chiropractor certified review of the Veteran's medical records and DD-214.  The chiropractor noted that the Veteran is a long-term patient and he had worked extensively with her in an attempt to minimize the discomfort experienced as a result of her lumbar and cervical spine conditions.  The chiropractor noted that the Veteran has x-ray evidence of arthritis involving the lumbar and cervical spines.  The chiropractor noted that the Veteran also has a pelvic tilt and this kinetic chain of events has led to an alteration in the biomechanics and compromised the integrity of her entire spine, which causes pain, muscle spasms, etc.  It was noted that this has also increased her susceptibility of forming arthritis throughout body such as hips, knees, neck, back, ankles, etc.  

The chiropractor noted that to reiterate his previous medical opinion on the Veteran's lumbar spine strain/sprain, he continued to believe it was most likely incurred during military service because there was a lack, of documentation showing her initial injury following the MVA in June 2003 involved her lumbar spine.  The chiropractor noted that the VA service medical records clearly show she was experiencing back problems during military service with a history of re-injury in service in addition to a continuation of symptoms based on the diagnosis for lumbar spine injury with lumbosacral strain/sprain with disc bulge at L4-L5 documented in the October 2008 and June 2010 VA examinations.  The chiropractor concluded that there was no objective data to support the notion that the Veteran had a chronic lumbar spine problem prior to entering service.  The chiropractor noted that all documentation pertaining the MVA definitively relate to the cervical spine only.  Therefore, it was his opinion that the Veteran's cervical spine condition is at least as likely as not a result of, secondary to, or aggravated by the lumbosacral strain/sprain with disc bulge at L4/5 with bilateral sciatica, which the chiropractor opined most likely began during military service.

In a March 2014 VA addendum opinion a VA examiner noted review of the claims file, including the statements from the private chiropractor.  The examiner noted that the RO had requested an opinion regarding conflicting medical evidence of a back disability.  It was noted that severance was proposed due to original injury from an MVA occurring while not on active duty.  The examiner noted that service treatment records note chronic back pain including the lower back when on active duty in October and November 2003 stemming from the MVA per history.  The examiner noted that treatment records show progression from neck to shoulder to low back before service in August 2003.  The examiner noted that these are documented as well as other evaluations exploring non-spine conditions as the cause of her symptoms, to include kidney stones and uterine problems. 

The examiner explained that the Veteran was on active duty from October 12, 2003 to January 13, 2004.  The examiner noted that the Veteran was evaluated with a non-obstructing kidney stone October 8, 2003, which is clearly before active duty.  The examiner noted an October 24, 2003 service treatment record with gynecology referral for chronic flank and back pain originally thought to be due to kidney stone to evaluate for deployability.  The examiner noted that from this the Veteran was referred to orthopedic consult.  The examiner noted that a November 24, 2003, service treatment record shows the Veteran with a complaint of left shoulder and low back pain since MVA in June 2003.  The examiner noted that the Veteran was diagnosed with kidney stones in September 2003.  The examiner explained that this is sufficient to show her back problems existed prior to active duty service.  

The examiner noted that during active duty no further injury or incident was noted.  The examiner noted that the Veteran continued with private treatment for her condition as well as receiving an appropriate profile, limits and rehabilitation services from the military.  The examiner concluded that there is no notation of an aggravation injury or event during or caused by service.  The examiner noted that there are no further symptoms besides pain to the back.  The examiner thus concluded that there was no aggravation during active duty outside the current natural progression of her condition.  

The examiner explained that the letter from the private chiropractor notes lack of documentation of back problems stemming from the MVA and thus aggravation occurred due to service re-injury but there was no such evidence found in the service treatment record.  The examiner also noted that the chiropractor gave the opinion that L4-L5 disc bulge with sciatica noted in 2008 is related to this as well.  The examiner explained that no sciatica or any radicular symptoms or problems are noted during active duty.  The examiner noted that the chiropractor describes all her spine problems stemming from pelvic tilt.  The examiner explained that even if the pelvic tilt is causing her problems there is no medical nexus to consider that the pelvic tilt is secondary to anything related to active duty.  The examiner explained that this would be developmental and/or congenital.  The examiner explained that there is adequate documentation showing progression of pain from neck to low back occurring before active duty.  The examiner explained that there is no indication of any progression beyond a natural course of her back condition.  The examiner explained that the military attempted to prevent progression and aid the Veteran and resolve her problems.  The examiner concluded that the Veteran's back disability occurred prior to active duty with no aggravation occurring beyond the natural progression during active duty.  

Service Connection 

The Veteran contends that she initially injured her cervical spine in a June 2003 motor vehicle accident (MVA) which was then aggravated by her active service.  Specifically, the Veteran contends that her break in physical therapy and the performance of her military duties aggravated her cervical spine disability.  See April 2013 DRO hearing and October 2016 Board Hearing transcript.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b).  

The evidence of record clearly and unmistakably shows that the Veteran entered service with a pre-existing cervical spine disability.  The Board, however, finds that there is a competent and credible medical opinion evidence of record that concluded that the Veteran's cervical spine condition followed its natural progression during her second period of service, and there is competent and credible medical opinion evidence of record that concluded that the Veteran's cervical spine disability was aggravated beyond its natural progression during her second period of service.  The Board thus finds that it is not clearly and unmistakably shown that the Veteran's preexisting cervical spine disability was not aggravated beyond its natural progression during her second period of active service.  Thus, the presumption of soundness has not been rebutted.  If VA fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.  The medical evidence of record shows that the Veteran currently has a cervical spine disability that is etiologically related to the cervical spine disability noted in service. 
Therefore, the criteria for service connection for a cervical spine disability are met.

In regard to the claimed migraine disability, the Veteran contends that her migraines are secondary to her neck disability and/or her service connected adjustment disorder.  See October 2016 Board hearing.  

The Veteran was involved in an MVA in June 2003.  A July 2003 private treatment record shows that the Veteran reported headaches for the prior six days.  An April 2012 VA treatment record shows that the Veteran reported having stress related headaches.  

In a September 2012 opinion, a private chiropractor concluded that based on his review and analysis of the Veteran's civilian, service and VA treatment records the Veteran's initial injury following the motor vehicle accident in June 2003 was most likely an acute cervical strain/sprain with acute headaches and referred shoulder pain, or an acute whiplash injury based on the description of clinical findings shown in her medical records.  

In a May 2013 opinion, the private chiropractor noted that the Veteran suffers from cervicogenic headaches, which are most likely caused by, or a result of her cervical spine disability.  The physician noted that these headaches can be traced to problems with the occipital nerve which travels through the cervical spine.  

The Veteran was afforded a VA examination in January 2014.  The examiner diagnosed migraines including migraine variant.  The examiner noted that the Veteran reported that she has two types of headaches.  She reported an MVA in 2003 following which she developed muscle spasms in her upper back and neck.  These headaches were relieved with Tylenol stretching and hot showers.  The Veteran reported that they started some time ago but were aggravated in 2010.  She reported that they are aggravated by stress and constipation.  The examiner noted that the Veteran's records were reviewed extensively and there was an issue of adjustment disorder/depression related to childhood experiences.  The examiner concluded that it was less likely than not that her current migraines are related to the above.  The examiner noted that the Veteran stated that they are brought on by stress and constipation.  The examiner noted that the Veteran reported tension headaches since her MVA preceding her active duty in the military.  

The Board finds that there is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical opinion evidence in favor of the claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56   (1990).  Reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for migraine headaches secondary to the cervical spine disability is warranted. 

Severeance of Service Connection 

In a July 2004 rating decision, the RO granted service connection for residuals of a lumbar spine injury, effective January 14, 2004.  

VA has specific regulatory provisions governing severing service connection awards.  The provisions of 38 C.F.R. § 3.105 direct, in pertinent part, that:

(d) Severance of service connection.  Subject to the limitations contained in §§ 3.114 and 3.957, service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  (Where service connection is severed because of a change in or interpretation of a law or Department of Veterans Affairs issue, the provisions of § 3.114 are for application.)  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.

Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105 (d) is erroneous as a matter of law.  See Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006); Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991). 

Additionally, 38 C.F.R. § 3.105 (d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  In Stallworth, the United States Court of Appeals for Veterans Claims (Court) recognized that 38 C.F.R. 3.105 (d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  Stallworth v. Nicholson, 20 Vet. App. 482, 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007

Initially, the Board finds that the RO complied with its notification obligations under 38 C.F.R. § 3.105 (d).  When the RO proposed to sever service connection, the Veteran was advised of the action by a January 2013 rating decision and notification letter which also informed the Veteran that she could request a hearing within 30 days and submit evidence within 60 days of the proposed severance.  The Veteran subsequently testified at a DRO hearing in October 2013.  As the procedural requirements of 38 C.F.R. § 3.105 (d) have been met, the remaining issue is whether the severance was proper in accordance with the applicable law and regulations.  

The Board finds that there is competent and credible medical evidence of record that shows the Veteran's low back disability preexisted service and was not aggravated beyond its natural progression by her second period of service.  The Board also finds that there is competent and credible medical evidence of record that shows that the Veteran's low back disability had its onset during service.  As such, the evidence is at least in relative equipoise.  Therefore, the Board must conclude that the evidence of record does not establish that the award of service connection for residuals of a lumbar spine injury was clearly and unmistakably erroneous.  The Board thus concludes that the severance of the award of service connection for residuals of a lumbar spine injury was improper.  The appeal is granted.

Increased Rating

The Veteran contends that her adjustment disorder is more severe than reflected in her current disability rating.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2016). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's adjustment disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9440.  Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.   38 C.F.R. § 4.130, Diagnostic Code 9440 (2016).

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the frequency, severity, and duration of a Veteran's symptoms must play an important role in determining his disability level.").

VA has recently changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the Global Assessment of Functioning (GAF) score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014).  However, any discussion of symptoms associated with any assigned score is still useful in evaluating the severity of the Veteran's disability.

Historically, the RO granted service connection for an adjustment disorder in a July 2004 rating decision.  The Veteran most recently filed a claim for increase in June 2010.  

VA treatment records dated May 2009 to December 2015 show that the Veteran was treated for concentration problems, anger management, being easily irritated, anxiety, sleep problems, isolation and moodiness.  The Veteran also reported difficulties with work and coworkers due to her change in work situation.  The Veteran reported reduction in work productivity.  It was noted that despite taking walks to alleviate anxiety, she recalled losing her temper to the point she wished she could harm the person at whom she was angry.  The Veteran reported taking care of her son is the high point in her life.  The Veteran also reported a stressed marital relationship and eventual divorce.  The Veteran denied suicidal and homicidal ideation.  On mental status examination, the Veteran's appearance and behavior was noted as alert, well groomed, articulate, mildly tense but cooperative with interview.  It was noted that the Veteran had good eye contact.  Her motor functions were noted as within normal limits.  The Veteran's mood was noted as stressed and "tired".  Her affect was noted as mood congruent and anxious when discussing work problems.  Her thought process was rational, relevant and goal directed.  Her thought content showed she denied suicidal ideation, homicidal ideation and audio and visual hallucinations.  The Veteran was assigned GAF scores ranging from 47 to 52.  

A July 2009 statement from a VA physician noted that despite medication management, the Veteran continues to experience difficulty with depression and anxiety, which appear to be exacerbated by her negative work environment.  The physician noted that this includes high stress, product oriented atmosphere, high ambient noise and limited client contact.  The phsycian noted that the Veteran would benefit from a job setting involving more client contact where she can exercise her skills in problem solving and interpersonal relations.

The Veteran was afforded a VA examination in July 2010.  It was noted that the Veteran's current symptoms include stress at work with temper flare ups.  The Veteran reported that she gets jittery.  She reported problems at home associated with disagreements with her husband over financial issues stating that she holds on to her anger, particularly the stress and anger at work and takes it home.  The Veteran reported that she often takes it to bed with a sense of tension resulting in muscle tension and pain.  The Veteran reported that she is unable to control her anger.  The Veteran reported that she notices that when she gets tense she has muscle spasms and then takes her pain medications and they make her groggy in the morning and then she is worried about being able to concentrate at work.  She noted that since November, the quality of work has been decreased as she has noted difficulty concentrating with her irritability taking forefront and then she gets frustrated.  The Veteran reported that she has trouble controlling her rages.  She notes she cuts people off.  She reported that she does not talk to people and avoids interaction that might be irritating.  She reported a constant feeling of wanting to yell at people.  She reported that this occurs three to four times a week and lasts for minutes to hours.  She reported that this is usually as brief outbursts other than affecting her work function.  She reported that there was functional impairment as she has distanced herself from her friends and coworkers, as well as from her husband.  She reported that even though she walks for relief, she still feels there is some unresolved irritation, particularly relating to her coworkers.  

She reported that she is distancing herself from her husband and she feels like "he is a roommate".  She reported that he takes care of the bills because she is overspending and he sets limits on spending.  She noted that she takes things personally, stating that she does not want people to think that she is changing.  She does describe her child and only upon asking does she name her child who is a 19-month-old male who she describes as keeping her afloat.  She reported that she works for regional office as a Veteran's service representative.  She reported that she enjoys the work and likes to do a good job.  She reported that she has lost some time off of work and feels like sometimes she gets up and just does not feel like going, and sometimes her baby is sick.  She reported that she does have an issue with being able to manage her time and motivation.  She reported that previous jobs have been stressful because she had difficulty with supervisors and did not like the privacy of being a parole officer so changed those jobs.  She reported that she does not like a person picking at her which is a concern that she has presently.  The Veteran reported that she does get together with her in-laws, her husband and her son.  She reported that she goes to church once a month for her counseling session, otherwise she avoids going to church.  She reported that she does have a "few close friends" that she will get together with but she is mainly concerned about having time out for herself, feeling somewhat overwhelmed with the demand.  The examiner noted that she does clearly define a sense of independence with the right to do what she feels is best for her.  She reported that she appreciates her in-laws help.  

On mental status examination, the examiner noted that the Veteran was a casually neatly dressed woman, well put together in terms of make-up and coordinated clothes.  She was oriented to time, place and person.  She was cooperative.  She was direct in her interaction with good eye contact and clear speech.  Her mood was essentially euthymic except for irritability when discussing her work situations and the sense of the irritability that she at times feels like she is "losing herself" with the recognition that she would be benefited by more counseling.  Her affect was appropriate to content.  Her thought processes were logical and linear.  She had no delusions or hallucinations.  Her insight is intact.  Her judgment is intact.  She denied suicidal and homicidal ideation and intent.  The examiner noted that she does talk about feelings of getting even "but an intent or action".  The examiner noted that the Veteran noted that her prior focus was on herself which is presently stressed by life events.  The examiner diagnosed adjustment disorder with depressed mood and assigned a GAF score of 58.  The examiner noted that the Veteran has daily frequency of symptoms lasting for minutes to hours that interferes with her functioning with memory, focusing and concentration.  It has caused irritation at work and she has had absenteeism as well as distancing from coworkers.  The examiner noted that she socially distances from her personal and family friends.  The examiner noted that her thought processes were intact and she communicates well.  

In an April 2011 statement, the Veteran noted that the rating decision stated that she has many friends that she met regularly with her in-laws.  She stated that she did not tell the examiner this.  She stated that what she told the examiner is that most of her friends refrain from coming around due to her mood swings and uncontrollable anger.  She reported that an example of her uncontrollable anger with her husband is that she left him and drove over two hours away.  She reported that she has chosen not to interact with her family and friends to avoid further judgement of her character because she feels like she is changing and turning into someone she does not know.  

An August 2011 disability benefits questionnaire completed by a licensed social worker shows that the Veteran reported periods of depression and anxiety since she was a teenager.  The Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment and mild memory loss such as forgetting names, directions or recent events.  The Veteran also had impairment of short and long term memory for example retention of only highly learned material while forgetting to complete tasks, disturbances of motivation and mood and difficulty establishing and maintaining effective work and social relationships.  The Veteran also had difficulty adapting to stressful circumstances including work or a work life setting.  It was also noted that the Veteran had anger management difficulty triggered by minor provocation.  The licensed social worker concluded that the Veteran had occupational and social impairment with reduced reliability and productivity.  The licensed social worker concluded that the Veteran's mental disorder impacted her ability to work in that she has difficulty adapting to stressful circumstances, memory and concentration impairment, and relationship difficulties negatively affect work performance.  

In a January 2012 statement, a VA social worker noted that despite medication management, the Veteran was experiencing significant difficulty with depression and anxiety, which contributes to difficulty functioning in her stressful work environment, exacerbates marital conflict and negatively impacts her interpersonal relationships.  The social worker noted that the Veteran had a GAF score of 52.   

In a May 2012 statement, a VA social worker noted that despite medication management, the Veteran's mood and coping continue to deteriorate in the presence of worsening occupational stressors.  It was noted that the Veteran reported that her stressful work environment had an adverse effect on her mood, coping and overall health.  She reported worsening of anxiety and depression, all of which interfere with the focus and concentration necessary for her to perform her job functions.  It was noted that the Veteran reported that warnings from her supervisor to "walk a straight line"; questions about her use of leave time and frequent reprimands about petty issues create an overall hostile environment that she finds intolerable.  The social worker noted that the Veteran had a GAF score of 48.  

A June 2012 statement from a VA social worker noted that despite medication management, the Veteran's mood and coping continue to deteriorate in the presence of worsening occupational stressors.  It was noted that the Veteran reported that the level of discrimination and harassment at her job site continued to escalate to the point that she could not function at work.  The social worker stated that due to her anxiety, depression and continued hostile occupational environment, it was recommended that she be excused from work until her mood and coping improve or a less stressful work environment can be provided.

An October 2012 statement from a VA social worker noted that despite medication management, the Veteran has had difficulty maintaining mood and coping, especially in the presence of worsening occupational stressors.  It was noted that the Veteran reported worsening anxiety and depression, all of which interfere with the focus and concentration necessary for her to perform her job functions.  It was noted it was likely that a form of employment that allows for flexible hours and working from home will have a positive effect on her mood and coping.  

The Veteran was afforded a VA examination in November 2014.  The examiner concluded that the Veteran had occupational and social impairment with reduced reliability and productivity.  It was noted that the Veteran lives with her son and divorced in 2012.  It was noted that she continues to isolate from people although she participates in her son's activities but not much else.  It was noted that chronic pain is an ongoing stressor.  She reported that she belongs to some community groups but due to lack of motivation she said she mostly donates "from afar" and does not really participate in terms of volunteering her time as much or going to meetings any more.  She reported that sometimes she goes to church.  She reported that she likes to paint abstract art and shops on the Internet.  

The examiner noted that at the last exam, the Veteran was working as a VSR at Little Rock.  She stated that she was written up about her production and her monthly evaluations were suboptimal.  Her focus and concentration were suboptimal due to anxiety.  She reported that she would take breaks to relax and walk when anxious.  She reported that although she provided documentation from her provider to get reasonable accommodation through EEO she said that she was not able to get needed resources.  She reported she confided in her supervisor what she was going through, but ultimately she was rated comparable to her peers.  She reported that she transferred to the VA hospital in February 2013 and accepted a lower grade job, from GS-10 down to GS-7 in order to get away from the stress of the other position.  She reported that she continued to have anxiety and needed to take breaks to calm down and try to manage symptoms other ways, but noted that she had "shut down", kept to herself and did her work.  She described co-workers and supervisors in the new work situation as supportive and accommodating.  She reported that the job performance evaluations at the VA hospital were good, but she left to take a job with promotion potential closer to home.  She reported that she currently works in the Social Security field office.  She reported that currently, she characterized co-worker relationships as "it just depends."  

The Veteran reported that she used to be more outgoing than she is now, and most days she keeps to herself and continues to isolate due to anxiety and irritability.  She said it is easier to not engage with people, although she noted that people can perceive her as different.  She reported that due to mental health symptoms, it takes her longer to perform work duties and she second guesses herself and re-checks her work, leading to inefficiency.  She reported that she used to be an "overachiever" and now lacks motivation.  She reported that she was having some difficulty grasping the material in the new job and is worried about asking for accommodation and whether this will backfire.  She reported that she is already taking materials home and studying after hours because of trouble focusing due to anxiety.  Regarding attendance, she reported that she has already called in sick three times, although she described this as "good" and noted that she is still in training so she is trying to get to work on time.  She reported that she is having second thoughts about the new job because of the intensity.  The examiner noted that a review of the Veteran's clinical history since the last examination revealed, in relevant part, that the Veteran suffered from panic attacks in 2012 and 2013.  

It was noted that the Veteran avoids others because of reactive anger that manifests behaviorally although she denied aggression or violence.  The Veteran reported that she has gotten in verbal altercations with family and since has decided to avoid family reunions.  She reported that "I get so angry that I get tense."  She reported that this also affects her arthritis and she has muscle spasms and chest pains and has thought she was having a heart attack.  The Veteran denied arrests or other civilian legal involvement since last rating exam.

The Veteran reported anxiety, irritability, isolating from others, sleep problems, depressed mood, and lack of interest.  She said that she cannot let go of anger and anxiety associated with stressors and this causes physical tension that further aggravates pain.  She reported that this contributes to a whole other set of problems, contributing to an ongoing cycle of problems.  She reported that she reacts irritably toward others and then cannot take back things she said.  She reported that she averages three to four hours of sleep per night.  She acknowledged restless sleep, unsatisfying sleep, unrefreshing sleep, and difficulty falling asleep.  She reported that she stays awake in the bed, unable to fall asleep.  She reported that she wakes more often if she had a stressful day, and takes medication to help with sleep.  She reported that she is tired during the day.  She reported that she lacks motivation and has to force herself to get up and out of bed.  She reported that she focuses on her son so she does not have to think about her situation.  She reported that she has called in sick three times in the past three months because of lack of motivation and/or pain complaints and said this is frightening because she has to provide for her six year old son.  She reported that reading the Bible helps her cope with negative thoughts.  She denied suicidal or homicidal ideation intent or plans.

The examiner concluded that the Veteran had the following symptoms:  depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  On mental status examination, the Veteran was casually dressed with good grooming and hygiene.  Eye contact was within normal limits.  She had some minor pain behaviors.  The Veteran was cooperative and reasonable.  There were no obvious hostile, threatening, bizarre or unusual behaviors apparent during interview.  She was alert and oriented times three.  Her language and speech was spontaneous and soft volume.  Her affect was congruent with dysphoric mood and slightly tearful.  Her thought process/content was coherent, circumstantial and distractible.  There were no apparent delusions.  She denied audio hallucinations, visual hallucinations and suicidal ideation and homicidal ideation intent and/or plans.  Her judgment and insight were fair.  It was noted that the Veteran does not always act in her own best interest due to circumscribed impairments in judgment associated with mood and worry.  The examiner noted that the available information suggested that reliability as a historian/reporter was acceptable.

The Veteran was afforded a VA examination in February 2016.  The examiner concluded that the Veteran had occupational and social impairment with reduced reliability and productivity.  She reported that she has been married two times.  She married the second time in 2007 and the marriage lasted until 2012.  She described her current relationship with her second ex-husband as good and she says he is supportive.  She has one child, a son, from their relationship.  Her son lives with her although he does continue to have contact with his father.  She described her relationship with him as good.  She reported that she is not currently involved in a relationship and is not dating.  She stated that she "tried dating but found it too stressful."  She has a few friends but does not spend a lot of time with any of them, noting she does better with distant relationships.  She believes that a lot of her friends do not understand her mental health issues and judge her for taking medication.  She has a few friends that do understand and "keep" her on "track."  

It was noted that the Veteran was working and lives with her son in a house that she is purchasing.  She spends her time with her son and stays involved with his activities.  For her own recreation she likes to paint and to shop on the internet.  She watches very little TV, preferring to avoid a lot of the regular programming and the news since there is so much negativity and depressing information conveyed every day.  When she has the TV on, it is usually for her son.  She reported that jobs around the house include doing all of her own house-keeping, laundry, meal preparation and shopping.  Her activities outside the home are limited.  She reported that she attends church infrequently because she is not really comfortable in the church environment.  She used to be very active and her son has been asked to be a child usher so she anticipates getting more involved in the church again.  She does not go to the casinos and racetracks or out to any bars, nightclubs, or pool-halls because she does not like to be in noisy places with a lot of people.  She used to enjoy dancing and went to a dance class but lost interest due to her physical problems.  She eats out about once a week and reports she does not like to sit in the middle where other people can walk behind her.  She prefers to sit in the back section where she can see all the exits and other patrons.  She sometimes takes her son to the movies for a matinee but does not go to evening shows or when there are a lot of people.  She went to the Monster Jam with her son but hated it because it was too loud and there were too many people.  She does not go to concerts, shows, flea markets, yard sales, auctions, carnivals, street festivals, community or civic events, fund raisers, public celebrations, or political rallies.  She took him to the fair this year but usually his father takes him to the fair and to sports events.  She does not go to sports events unless her ex-husband has to work and cannot take their son when they have tickets.  She belongs to DAV but is not a member of any other organizations or Veteran's groups and does not attend meetings or group sponsored activities.  

Socialization with others is limited.  She talks with her aunt or sees her once a day and sees her brother about once a day.  She sees her older step-sister about once a year and sometimes talks to her on the phone.  She does not see her step-brothers often since they do not live in the area but she does talk with them on the phone once in a while.  About once a month she tries to go places or activities her friends have invited her to go but notes that she often has to leave because of her emotional distress.  She sees some of the extended family members for holidays and special occasions but often tries to ignore their requests to get together.  She stays in touch with some of her second ex-husband's family members for her son's sake.  She stays in touch with a few of her previous co-workers and maintains contact with a few of her former military buddies.  She is independent with respect to her ADLs (i.e., dressing, undressing, toileting, bathing, grooming, feeding her, and preparing simple foods) and IADLs (using the telephone, shopping, doing laundry, and taking her medications).  She has a valid driver's license and drives as needed.  She takes care of her own business affairs and manages her finances without assistance.

She worked as a VSR in Little Rock from 2008 to 2012.  She noted that she had received write-ups about her production and that her performance evaluations were below average.  She asked for accommodations due to her anxiety but did not get enough resources to be able to improve her job performance.  She transferred to the VA Hospital in February 2012 accepting a low grade job (GS-10 down to GS-7) in order to reduce the stress she was experiencing on her other job.  She continued to have anxiety and often took breaks to "calm down."  Her co-workers and supervisors were supportive and her performance evaluations were generally good.  She left the position in 2014 to take a position at the local Social Security office which had the potential for advancement and was closer to home.  She had some difficulties in her interactions with co-workers and noted that it would take her longer to perform her assigned work duties than other employees.  She further noted issues with low motivation and difficulty grasping task requirements because of her poor concentration and difficulty retaining information.  She noted that her current job is very stressful and she questions her choice about leaving the VA position every day.  She often goes to the break room or walks outside to sit in her car to calm down.  She denies having had any formal disciplinary actions or written reprimands on her job and says that she has not been fired or terminated from any of her positions.  

The Veteran reported that sleep is described as decreased, non-restful, agitated and usually interrupted several times a night.  She averages getting four or five hours of sleep a night.  She does not take her medication every night since she feels so "heavy" and groggy the next day when she takes medication and often sleeps a lot less (i.e., about two hours) if she does not take a sleep aid.  She tries hot herbal tea and taking a long bath to relax before retiring for the night.  In the mornings she usually wakes feeling tired and fatigues quickly as the day goes on. She notes that she is slow to get going in the mornings due to her aches and bodily discomfort.  Energy level is decreased and she uses five hour energy drinks frequently to boost her energy.  Activity level is fair most of the time, but she has days when she calls in sick to work because of her headaches and because she just does not have the motivation to get out of bed to do anything.  Her mood is described as variable depending on what kind of day she is having at work.  Usually she feels somewhat depressed but does not often have periods of such severe depression that she cannot get out of bed to take care of her personal need.  She says that she always manages to take care of her son's needs.  

The Veteran reported that many days she does not want to be bothered and tries to stay away from other people at work so she does not get involved in any of the office politics of the job.  She also tends to avoid calls from and invitations from her family members and old friends.  She often feels irritable, snappish and short tempered.  She does not have much patience and has difficulty tolerating stress and frustration.  She gets angry occasionally and her feelings usually are expressed verbally; however, at times she quits talking completely and just withdraws from the situation completely.  She has not been in any physical fights or altercations and denied any acts of violence, aggression, threatening of others or destruction of property.  Feelings of guilt, punishment, hopelessness, failure, sadness, worthlessness and helplessness are endorsed.  She acknowledges loss of pleasure in life, restlessness, loss of interest in sex, self-disappointment, and decreased interest in everything, difficulty making decisions, tiredness, self-criticalness, crying and low energy.  Her appetite is described as decreased but she reports she has gained weight in the past six months probably due to her decreased activity level.  Major problems are noted with respect to concentration, focus and memory.  She takes notes in order to compensate for her deficits and uses a number of tools on her computer to assist her in keeping track of things at work.  She especially has difficulties with remembering things she has to do, passwords and entry codes, appointments and dates.  Current suicidal and homicidal ideations, plans and intent are denied.  She has chronic anxiety attacks and they occur frequently when she is working and in public places.  She is uncomfortable going to malls, large shopping centers and places where there will be a lot of people.  Panic attacks occur weekly or less often usually at work or in public situations.  She has ruminative thinking and worries a lot, especially when trying to sleep.  Increased fearfulness, nervousness, increased tension, difficulty relaxing and heightened somatic symptoms are reported.  She complains of numbness and tingling, wobbliness in her legs, heart pounding or racing, feeling unsteady, face flushed, difficulty breathing and indigestion. 

Anhedonia was marked and she has lost interest in many of the activities she used to enjoy.  The main source of pleasure and joy is her son.  She is not dating and is not involved in a romantic relationship.  Libido is severely diminished and she indicated that she has completely loss all interest in sex at this time in her life.  No psychotic symptoms, including auditory and visual hallucinations, delusions, illusions and paranoia are noted.  There is no history of manic/hypomanic symptoms, and no obsessive compulsive behaviors are reported.  The examiner noted that the Veteran had depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.

On mental status examination, the Veteran exhibited no unusual physical characteristics or motor movements.  The veteran appeared to be clean and well groomed; she was dressed neatly in casual clothing (striped top with black slacks) that was appropriate for the season, interview situation and weather conditions.  She cooperated fully in the examination process, answering all questions completely and without difficulty, providing additional information when requested without complaint.  She was alert and well oriented to all four spheres.  Mood was dysphoric while her affect was irritable and edgy.  She complained repeatedly of having to come in to the VA for another evaluation.  Speech was normal in rate, volume and quantity but was brusque in tone.  It was clear and distinct, being easily understandable while her language use skills were good.  Eye contact was appropriate and rapport was established with some difficulty.  Intellectual functioning was deemed to be in the average range with deficits noted in her fund of information and abstract thinking.  Insight was fair while her mental arithmetic processing, verbal reasoning, and judgment were roughly intact.  Memory was impaired with mild deficits noted in short-term, intermediate and long-term components.  Attention, focus, and concentration were within normal limits and she was able to perform Serial 7s and to spell a simple five letter word backwards without too much difficulty.  Thought processes were organized, logical and goal directed with no problems noted in loosening of associations, flight of ideas, ideas of reference, tangentially or circumstantiality.  The Veteran denied the presence of hallucinations, delusions, illusions, paranoia, and other psychotic manifestations, and none were observed or suspected during the examination.  The Veteran further denied the presence of suicidal and homicidal ideation and intent.  Information obtained during the interview was considered to be reliable and valid.

The examiner noted that symptom intensity appeared to be overall moderate with spikes to severe during periods of intensified and/or prolonged stress.  Impairment was noted in occupational, social and personal functioning.  Results from the present examination are thought to be consistent with those obtained during her previous examination.  Occupational impairment was noted by her difficulty getting along with co-workers and supervisors, irritability, chronic tiredness and low energy secondary to decreased sleep, difficulties with concentration, focus and memory, depressed mood, low motivation, anxiety, ruminative thinking and worrying, avoidance of being around other people, lack of self-confidence, difficulties making decisions, fearfulness and difficulty coping with stress.  Social impairment was noted by her small number of friends, distancing from family, avoidance of social and interpersonal contacts, withdrawal, feelings of alienation and detachment, loss of interest in others and in activities, irritability, lack of patience, low frustration tolerance, avoidance of public places and situations and loss of interest in sex.  Personal distress is characterized by her depressed mood with feelings of guilt, punishment, hopelessness, failure, sadness, worthlessness and helplessness, sleep disturbance, loss of pleasure in life, restlessness, agitation, self-disappointment, and decreased interest in everything, difficulty making decisions, tiredness, self-criticalness, crying, low energy, decreased appetite, and difficulties with concentration, focus and memory.  Other factors that impacted her functioning include anxiety, panic attacks, increased fearfulness, and nervousness, and tension, difficulty relaxing and increased somatic symptoms.  

At the October 2016 Board hearing, the Veteran testified that she is seeking continuous treatment for her adjustment disorder.  The Veteran reported that she has two or three panic attacks a week.  The Veteran reported that whenever she has her panic attacks she goes outside and does her breathing exercises or sits at her cubicle and does her breathing exercises.  The Veteran reported that she forgets names.  The Veteran reported that she uses her phone to remember things.  She reported that her phone is her lifeline.  The Veteran reported that she sleeps about four hours a night.  The Veteran reported that she can create relationships but she has problems keeping them.  She reported that she is invited to gatherings but she does not show up.  She reported that this is due to avoiding large crowds and not wanting to be around people.  She also reported that she does not like to tell people about her condition.  The Veteran reported that her condition significantly affects her work and social relationship.  The Veteran denied persistent thoughts of hurting herself or others and referenced her faith.  The Veteran reported that her adjustment disorder slows her down and she is not able to do things she wants in a timely manner.  She reported that it takes her forever to accomplish what she is trying to do.  

Having considered all the evidence of record and the applicable law, the Board finds that for the entire appeal period, a 50 percent rating is most appropriate. 

With regards to social functioning, the Board acknowledges that the Veteran has reported isolation, avoidance of social interactions and relationship problems both at home and at work.  However, the Veteran reports taking care of her young son and being involved in his activities to some degree.  She also reports continued relationships with her ex-husband and former in-laws for the sake of her son.  She reports some contact with family members and a few close friends that "keep her on track".  She also reported being involved, at least in some regard, with community groups, church, and the DAV.  The Veteran also reported that she enjoys painting abstract art.  As such, the Board finds that the Veteran's social impairment is not of the severity contemplated in the higher ratings.  

In regard to the Veteran's occupational impairment, the Board acknowledges that the Veteran has reported problems with co-workers, supervisors and productivity, and the VA examination finding of difficulty adapting to stressful circumstances including work.  The Board also notes the Veteran's reports regarding absenteeism and poor performance reviews.  However, the Veteran has been employed full-time for the entire appeal period and has been able to change employers in an attempt to obtain jobs that are less stressful.  As such, the Board finds that the Veteran's occupational impairment is not of the severity contemplated in the higher ratings. 

The Board also acknowledges that the Veteran has reported uncontrollable anger, a desire to want to yell at and "get back" at certain co-workers and verbal altercations with her family members.  However, the Board finds that her symptoms are not of the frequency and severity as contemplated in the higher ratings.  Crucially, the Veteran has not been shown to be in danger, much less persistent danger, of hurting herself or others.  Instead, the Veteran has denied suicidal ideations, aggressiveness, violence, threatening others and the destruction of property.  The Veteran also denied arrest and legal issues.  

The Board also notes that the Veteran's symptoms have not been manifested by such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Instead, the Veteran was noted as clean and casually dressed, cooperative, and oriented times three.  The Veteran's speech was noted as clear and understandable and her affect, thought processes and thought content were noted as normal.  She denied hallucinations and delusions.  She also denied suicidal and homicidal ideation.  Furthermore, the Veteran has reported a consistent work history and denied legal issues.  Consequently, the Board finds that the Veteran's adjustment disorder symptomatology does not result in impairment associated with higher ratings. 

The Board recognizes that the Veteran may believe that she is entitled to a higher rating.  However, the Veteran's competent and credible lay evidence regarding her symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to adjustment disorder based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

Additionally, neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulgin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, a claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  Instead, the evidence of record shows that the Veteran is currently employed.  

In reaching the above conclusions, the Board has resolved the benefit of the doubt in the Veteran's favor to the extent indicated.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for a cervical spine disability is granted.  

Entitlement to service connection for migraine headaches secondary to cervical spine disability is granted.  

Severance of service connection for residuals of a lumbar spine injury, was improper, restoration of service connection is warranted.  

A rating in excess of 50 percent for adjustment disorder is denied. 



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


